Election/Restrictions

This Application contains two distinct inventions and several distinct species that require restriction and election thereof.

In response to the instant Office action, Applicant is required to elect only one invention and then also elect only one species.  Applicant’s response must also indicate which claims read on said elections.

Invention Election

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Figure 1 below and what appears to be Claims 1-10, drawn to what looks like a LEGO © TECHNIC ©  robotic device, classified in A63H 17/002.

    PNG
    media_image1.png
    482
    661
    media_image1.png
    Greyscale


Figure 6 below and what appears to be claims 11-17, drawn to a reconfigurable power tool that looks like a battery powered hand drill, classified in B25B 21/00 “Portable power-driven screw or nut setting or loosening tools”.


    PNG
    media_image2.png
    433
    532
    media_image2.png
    Greyscale


Inventions I  and II are directed to related products. The related inventions are distinct if: 

(1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
(2) the inventions do not overlap in scope, i.e., are mutually exclusive; and 
(3) the inventions as claimed are not obvious variants.  

See MPEP § 806.05(j). In the instant case, the inventions as claimed are “not capable of use together” AND “have a materially different design, mode of operation, function, AND effect“ as clearly indicated by the differences in Figure 1 and Figure 6 above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

The inventions are independent or distinct, each from the other because as clearly shown in the figures above, Figure 1 looks like a LEGO TECHNIC construction set that is claimed as a “robotic device” and the other is a power tool that looks like a typical battery powered hand drill.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, AND
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election

Figures 1 and 6 as well as claim(s) 1-17 appear generic to the following disclosed patentably distinct species shown in the figures reproduced immediately below. 


    PNG
    media_image3.png
    372
    343
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    337
    300
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    263
    441
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    278
    448
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    275
    375
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    292
    397
    media_image8.png
    Greyscale


The species are independent or distinct because as shown and disclosed in the figures above the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect from the figures above a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876. The examiner can normally be reached MON-THUR 7-5:30PM (EST).  The Examiner’s email is Daniell.greenejr@uspto.gov.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665
20220806